Citation Nr: 1328088	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  06-35 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a prostate disorder, to include prostate cancer, claimed as due to exposure to hydrocarbons, toxic level of lead, and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1955 to August 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this matter in October 2010, February 2012, and February 2013 for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its January 2013 remand, the Board pointed out that the February 2012 VA examiner is a radiologist, and not a urologist.  The Board instructed the RO to provide a VA examination with a urologist.

In February 2013, the Veteran underwent another VA examination by the same examiner.  The Board once again points out that the February 2012 and February 2013 examiner practices internal medicine and diagnostic radiology.  He is not a urologist.  

Virtual VA records reflect that the Veteran received outpatient treatment from a urologist as recently as June 26, 2013.  However, the report does not contain the necessary opinion.

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Additionally, the February 2013 examiner opined that the Veteran's prostate disability was less likely than not related to service.  However, his comment in the "rationale" section of the report simply indicated that Agent Orange exposure is a known risk factor for the development of prostate cancer.  This comment, while true, does not explain the basis for the negative opinion.  Indeed, the fact cited by the examiner would appear to support the claim.

In its July 2013 supplemental statement of the case, the RO denied the claim based on the fact that exposure to herbicides had not been confirmed.  The Board noted in its February 2012 Remand that "At present, the record does not contain evidence indicating any possible in-service exposure to herbicides."  However, the Board also noted that "The Veteran has consistently and credibly attested to exposure to toxic levels of lead, hydrocarbons and herbicides/chemicals due to his duties aboard the Naval Ship as a boatswain's mate."  Consequently, a lack of exposure to herbicides is not fatal to the Veteran's claim inasmuch as his prostate disability could be due to exposure to toxic levels of lead, hydrocarbons and other herbicides/chemicals.

Given the above, the claim must be remanded for a VA examination by a urologist, who must consider the etiology of the claimed prostate disorder, to include both  exposure to toxic levels of lead and hydrocarbons.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should make sure that the VA records are updated and in the claims folder. 

2.  Schedule the Veteran for a VA examination by a urologist for the purpose of determining the nature and etiology of any prostate cancer/ disorder found to be present.  The claims folder must be made available to and reviewed by the examiner. The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include exposure to hydrocarbons and/or toxic levels of lead. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



